Citation Nr: 9918295
Decision Date: 06/18/99	Archive Date: 08/06/99

DOCKET NO. 98-16 665               DATE JUN 18, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Nashville, Tennessee

THE ISSUES

1. Entitlement to service connection for a back disorder, described
as a lumbar back strain.

2. Entitlement to service connection for a left ankle disorder
described.

3. Entitlement to service connection for prostatitis.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The appellant had active service from November 1965 to October
1968.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a rating decision by the Department of Veterans Affairs
(VA) Regional Office (RO) in Nashville, Tennessee.

The issue of service connection' for a back disorder is the subject
of the remand which follows the decision.

FINDINGS OF FACT

1. All available, relevant evidence necessary for disposition of
the appellant's appeal, as to the issues of service connection for
a left ankle disorder and prostatitis, has been obtained by the RO.

2. Service medical records note that in February 1966 the veteran
complained of swelling of the left ankle for a one-week period. X-
rays were negative, and the diagnosis was a left ankle sprain.
There was no additional treatment shown in service or for years
post-service.

3. The service medical records are negative for any complaints or
treatment of prostatitis. Current prostatitis has not been related
to service.

4. The evidence does not establish that the appellant has a current
left ankle disorder, or prostatitis that is directly related to
service or to any in-service occurrence or event.

2 -

CONCLUSION OF LAW

The appellant has not submitted evidence of well-grounded claims
for service connection for a left ankle disorder, or for
prostatitis. 38 U.S.C.A. 1110, 5107(a) (West 1991 & Supp. 1999); 38
C.F.R. 3.303 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question which must be resolved with regard to each
claim is whether the veteran has presented evidence that the claim
is well grounded; that is that each claim is plausible, meritorious
on its own, or otherwise capable of substantiation. Tirpak v.
Derwinski, 2 Vet. App. 609, 611 (1992). A plausible claim is "one
which is meritorious on its own or capable of substantiation."
Black v. Brown, 10 Vet. App. 279 (1997). The duty to assist under
38 U.S.C.A. 5107(a) is triggered only after a well-grounded claim
is submitted. See Anderson v. Brown, 9 Vet. App. 542, 546 (1996).
Evidentiary assertions by the person who submits a claim must be
accepted as true for the purposes of determining whether a claim is
well-grounded, except where the evidentiary assertion is inherently
incredible or beyond the competence of the person making the
assertion. See King v. Brown, 5 Vet. App. 19 (1993). Where the
determinative issue is factual rather than medical in nature,
competent lay testimony may constitute sufficient evidence to well
ground the claim. See Grottveit v. Brown, 5 Vet. App. 91, 93
(1993). For a service-connected claim to be well grounded, there
must be a medical diagnosis of current disability, lay or medical
evidence of in-service incurrence or aggravation of a disease or
injury, and medical evidence of a nexus between the in-service
injury or disease and current disability. See Epps v. Brown, 9 Vet.
App. 341, 343-44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997);
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604
(Fed. Cir. 1996).

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by active service. 38
U.S.C.A. 1110, 1131 (West 1991

3 -

& Supp. 1999). If a chronic disease is shown in service, subsequent
manifestations of the same chronic disease at any later date,
however remote, may be service connected, unless clearly
attributable to intercurrent causes. However, continuity of
symptoms is required where the condition in service is not, in
fact, chronic or where diagnosis of chronicity may be legitimately
questioned. 38 C.F.R. 3.303(b) (1998).

Finally, if a claim is well grounded, the Board must determine
whether the evidence supports the claim or is in relative
equipoise, with the veteran prevailing in either case, or whether
the preponderance of the evidence is against the claim, in which
case, service connection must be denied. Gilbert v. Derwinski, 1
Vet.App. 49 (1990).

The enlistment and separation examinations were both negative for
any of the claimed disorders.

Service medical records note that in February 1966 the veteran
complained of swelling of the left ankle for a one-week period. He
was placed in a walking cast. X-rays were negative, and the
diagnosis was a left ankle sprain.. There was no further treatment
during service. There were no pertinent complaints at separation,
and examination revealed normal findings.

Post service medical records of file are negative for complaints
and treatment for a left ankle disorder.

Service medical records are negative for any prostate disorders.
The veteran was treated for nonspecific urethritis during service
which resolved with medication. At separation examination no
complaints or findings of prostatitis were set forth. Examination
findings did not reveal abnormality.

Post service medical records on file are negative for complaints
and treatment for a prostate disorder until December 1982, over 14
years after service. Nothing in that

4 -

record, or in subsequent medical records suggests a relationship
between the onset of any prostate disorder and any in-service event
or occurrence.

The Board is required to base its decision on the evidence of
record. See Colvin v. Derwinski, 1 Vet.App. 171 (1991). In this
case, the veteran's in-service medical records are negative, and
the separation examination is negative as to any findings of a
chronic left ankle, or prostate disorder.

Moreover, there is no credible medical evidence which would
etiologically link the veteran's current left ankle disorder, or
prostatitis, if any, to service. There are no post service medical
records of file which show pertinent pathology that can be related
to service.

Various lay statements from his family are also of record. These
statements attest to changes in, and/or the current status of the
veteran's emotional and physical behavior since service. These
statements are lay assertions, which while attesting to his outward
behavior may not establish medical causation, and so cannot
constitute evidence to render a claim well grounded. Grottveit v.
Brown, 5 Vet. App. 91, 93 (1993).

Consequently the evidence does not support the veteran's claims,
and service connection for chronic left ankle, or prostate
disorders is not warranted. As there is no evidence of the
existence of service connected residuals of the aforementioned
disorders, the claims are denied as not well grounded. 38 U.S.C.A.
5107(b).

Where a claim is not well grounded it is incomplete, and the VA is
obligated under 38 U.S.C.A. 5103 to advise the claimant of the
evidence needed to complete his application. Robinette v. Brown, 8
Vet.App. 69 (1995). In this case, in the statement of the case, and
the supplemental statement of the case, as well as in other
correspondence, the appellant has been notified of the defects in
the evidentiary record, and the kinds of information needed. As
such, it is concluded he has.been appropriately advised as to the
information needed.

- 5 -

ORDER

Service connection for a left ankle disorder, and prostatitis is
denied as not well grounded.

REMAND

The Board finds that further RO action is required on the claim for
service connection for a back disorder. In May 1999, the veteran
submitted, directly to the Board, records of recent treatment for
his back disorder in the form of a medical treatment record from
Marvin Polsky, M.D. Since the evidence was received within 90 days
following the date his appeal was certified to the Board for
appellate review, the Board accepts the medical records as timely
and pertinent. 38 C.F.R. 20.1304. However, the RO must first review
the evidence since the veteran did not waive this procedural right,
and, if the claim remains denied, a supplemental statement of the
case is required. Id. Moreover, the RO should obtain any additional
ongoing treatment records pertinent to this claim. Murincsak v.
Derwinski, 2 Vet.App. 363 (1992).

Accordingly, this case is REMANDED for the following development:

1. The RO should obtain copies of all additional VA, or private
treatment records concerning the veteran's back disorder, to the
extent not already on file. Specifically, copies of clinical
records of treatment should, with the appellant's assistance, be
requested from The Patterson Clinic. To the extent there is an
attempt to obtain records that is unsuccessful, the claims folder
should contain documentation of the attempts made. The appellant
and his representative should also be informed, of the negative
results. 38 C.F.R. 3.159.

- 6 -

2. Thereafter, the RO should review the claim for service
connection for a back disorder. Such should include a review of the
records the veteran submitted to the Board, and any additional
records obtained by the RO. If indicated, an examination should be
scheduled to ascertain the nature and origin of any back pathology.
If such examination is not indicated, review is to be undertaken of
the evidence of record. If the claim remains denied, the veteran
and his representative should be issued a supplemental statement of
the case, and given an opportunity to respond, before the case is
returned to the Board.

The Board intimates no opinion, either legal or factual, as to the
ultimate disposition warranted in this claim. No action is required
of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

MICHAEL D. LYON 
Member, Board of Veterans' Appeals

7 - 
